Citation Nr: 1336302	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  11-21 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1987 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The matter of reopening claims for service connection for depression and ulcerative colitis has been raised by the Veteran in a statement received in April 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. In November 2007, the Veteran sought to reopen his claim of service connection for HIV.  By an August 2008 rating decision, the RO denied the Veteran's claim on the basis that no new and material evidence had been submitted with the Veteran's claim to reopen.  The Veteran did not perfect an appeal of the August 2008 rating decision.

2. Evidence received since the August 2008 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for HIV and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. HIV did not have its clinical onset in service and is not otherwise related to active duty.

CONCLUSIONS OF LAW

1. The August 2008 rating decision that denied the application to reopen the claim of service connection for HIV is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the August 2008 rating decision in connection with the Veteran's claim of entitlement to service connection for HIV is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3. HIV was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO's March 2010 notice letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  That notice letter details the type of evidence necessary to both reopen a claim for service connection and substantiate a reopened claim for service connection.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran did identify that he underwent treatment at the Fulton County Health Center and was diagnosed there with HIV in 1990.  However, a letter dated April 2004, in response to a request for records relating to that treatment, states that there is no record of the Veteran receiving treatment at that facility.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

It is noted that the RO did not provide a VA examiner to review the claims file for a nexus opinion for the claim of service connection for HIV.  However, such is not required in order to make a final adjudication.

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

As will be discussed further below, there is no credible evidence of record that the Veteran's HIV may be associated with his active service.  Specifically, as will be discussed below, the Veteran's contention that a physician orally explained to the Veteran that his HIV was contracted during service is not credible and, accordingly, there is no credible evidence indicating that the Veteran's HIV is related to his active service.  As such, a VA examination is not required under the standards of McLendon.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2012).


Analysis

I. New and Material Evidence

The RO previously denied the claim of service connection for HIV by a June 2004 rating decision and that denial was continued by an April 2005 rating decision.  The RO considered service treatment records and medical records associated with the claims file.  In the June 2004 denial, the RO determined that service connection for HIV was not warranted because the evidence did not establish an etiological link between the Veteran's current disability and his active service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in February 2005.  He did not perfect an appeal, and the decision is final.  

In March 2007, the Veteran submitted an application to reopen the claim.  By way of an August 2008 rating decision, the RO declined to reopen the claim of service connection for HIV.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in September 2008.  He did not perfect an appeal of this decision, and it is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the August 2008 rating decision includes a statement detailing the Veteran's condition from the Veteran's cousin, medical records from Lagos State Hospital, a statement from the Veteran asserting that he was first diagnosed with HIV in 1990 and his diagnosing physician specified that there was a "significant likelihood" that the Veteran was infected with HIV during his active service, an internet article from the San Francisco AIDS Foundation explaining the "window period" for the onset of HIV, a January 2006 letter from a health services administrator explaining the Veteran's condition and progress notes from October 2005, and medical records dated November 2005 through September 2006 from the E.A. Conway Prison Medical Clinic.  

The Board concludes that the additional evidence, in particular, the Veteran's statement submitted with his claim to reopen, is new and material with respect to the issue of service connection for HIV.  In that statement, the Veteran asserts that when he was first diagnosed with HIV in January 1990, his diagnosing physician communicated to the Veteran that "there is a significant likelihood that the condition pre-existed at least 3 months-6 months prior to January 1990 when I first tested positive for the HIV virus.  This will place the date of my infection between May 1989 and November 1999-while still in active service in the United States Army." That evidence was not previously of record at the time of the last prior denial.  That evidence is not cumulative of prior records because it provides an indication of an etiological link between the Veteran's disability and his active service.  The additional evidence is presumed credible, and is probative.  Consequently, the Veteran's claim of entitlement to service connection for HIV is reopened.


II.  Service Connection for HIV

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the veteran's claim on the merits.  Additionally the veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For disabilities that are not listed as "chronic" pursuant to 38 C.F.R. § 3.309(a), including the disability at issue in the instant case, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker v. Shinsheki, 708 F.3d 1331 (Fed. Cir. 2013).  In other words, service connection may not be established in the instant case simply by a showing of continuity of symptomology.  Id.

With respect to direct service connection, while the evidence indicates that the Veteran has been diagnosed with HIV, see March 2010 Lagos State Government Hospital Medical Report, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records are void of any diagnosis of HIV.  Indeed, the Veteran was provided with an HIV test in June 1989, the results of which were negative, meaning that HIV antibodies were not detected by an ELISA screen.  See June 1989 HIV Force Testing Results.  Additionally, there are no further indications in the Veteran's service treatment records that he was infected with HIV during his period of active service.

The Veteran contends that he was first diagnosed with HIV in January 1990 and that his physician explained that there was a "significant likelihood" that the Veteran was infected with HIV during his period of active service.  As discussed above, the Veteran contends that this diagnosis and etiological opinion were rendered at the Fulton County Health Center.  However, in response to a request for records relating to that diagnosis and any treatment rendered there, the Center responded that there is no record of the Veteran on file at the Center.  See April 2005 Response of Fulton County Department of Health and Wellness.  

Where the Board encounters evidence, the Board is required to assess the competency and credibility of that evidence before assigning it weight.  Generally, evidence will be deemed competent if that evidence is offered by an individual who has personal knowledge of the event that is being attested to.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board is also charged with assessing the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Cazula v. Brown, 7 Vet. App. 498, 511 (1995).

In this instance, while the Veteran is competent to report a medical professional's diagnosis of HIV and the professional's resulting etiological opinion, the Board finds the Veteran's relay of that diagnosis and etiological opinion not credible.  The Veteran filed claims for compensation in April 1998 (psychiatric disability) and in August 2000 (right shoulder disability) but did not mention HIV, though he knew of the compensation program.  It would seem likely that he would have filed his claim of service connection for HIV at an earlier date if he had the disability and knew it was related to service.  The lengthy delay in filing for service connection for HIV weighs against the notion that a diagnosing physician told the Veteran his HIV was related to service in 1990.  Moreover, the medical facility where the Veteran claims he was diagnosed and provided a positive etiology opinion has no record of the Veteran being treated at the facility.  The Veteran's recollection of what the physician told him is relatively recent and was not mentioned in his previous claims.  In essence, the Board does not find the Veteran's claim that he was treated for HIV in 1990 or that a physician told him that HIV probably had its onset in service to be credible.  As that evidence is not credible, the Board assigns it no probative weight in determining whether service connection for HIV is warranted.

Further, the Board notes the significant gap in time between the Veteran's purported diagnosis with HIV in 1990 and the earliest record of treatment for HIV, September 2001.  This lapse in time, more than ten years, weighs against the Veteran's claim that he was diagnosed with HIV in 1990.    See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (lapse in time between service and diagnosis and/or treatment to be considered in a claim for service connection).  The Veteran identified several other treatment records concerning his HIV, but identified none during the interim between 1990 and 2001.  

The Board recognizes that two records indicate that the Veteran has been diagnosed with HIV since 1990.  Specifically, a January 2006 letter from a health services administrator states "[the Veteran] was also diagnosis [sic] with HIV in 1990...." Additionally, the March 2010 record from the Lagos State Government Hospital specifies that "[the Veteran] is known HIV positive patient since 1990."  There is no evidence in the record to support this history other than the Veteran's claims and it appears that the Veteran supplied the date of his purported diagnosis for those records.  Given the Board's conclusion that the Veteran's account of his diagnosis in 1990 is not credible, the medical reports reciting this inaccurate history are not probative.  

The Board also notes that the Veteran has submitted general literature from the San Francisco AIDS Foundation discussing the "window period," which purports that it may take up to six months from when a person is infected with HIV for test results to show the presence of HIV in the person.  Standing alone, however, this literature is simply too general to make a causal link between HIV and the Veteran's service. Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The evidence provided in this case is not specific to the Veteran and the findings were not based on his particular history and circumstances.  Nor does it discuss relationships with such certainty that there is at least a plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Wallin v. West, 11 Vet. App. 509, 513 (1998).  The Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the literature is general in nature and does not specifically relate to the facts and circumstances surrounding this particular case and therefore it is not probative on this inquiry.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for HIV, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.



ORDER

New and material evidence having been submitted, the claim of service connection for HIV is reopened.  To this extent only, the claim is granted.

Service connection for HIV is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


